Citation Nr: 1036051	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had more than 20 years of active duty prior to his 
retirement from service in April 1978.  The Veteran died in 
December 2004 and the appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2008 and September 
2009, the Board remanded this matter for additional development.  
With respect to the claim decided herein, the Board finds that 
the RO and Appeals Management Center (AMC) substantially complied 
with all remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The Veteran died in December 2004.  The immediate cause of 
death was reported as cardio-respiratory arrest, which was due to 
brain cancer due to glioblastoma multiforme.  No other 
significant conditions contributing to death was reported on the 
death certificate.

2.  At the time of the Veteran's death, service connection claims 
were pending and for accrued purposes service connection was 
granted for erectile dysfunction and prostate cancer, status post 
radical prostatectomy, both with a zero percent disability 
evaluation.  



3.  Brain cancer and glioblastoma multiforme were not present in 
service, manifested within one year after discharge, or 
etiologically related to service; and the preponderance of the 
evidence is against a finding that the veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that 
may be presumed to have been incurred in service, or a disability 
that is otherwise related to service did not cause or contribute 
substantially or materially to the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159 (2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In correspondence dated July 2006, and August and December 2008 
VA satisfied its duty to notify by informing the appellant of 
what evidence was required to substantiate her claims and of her 
and VA's respective duties for obtaining evidence.  In 
correspondence dated July 2006 and August 2008, notice that 
addressed the effective date provisions pertinent to the 
appellant's claim was provided to the appellant.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, where the Veteran was service-connected for any 
disability during his lifetime, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation (DIC) claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet App 342 (2007).  The 
appellant received notice in compliance with Hupp in 
correspondence dated December 2008, pursuant to the remand in 
this case.  Any defects as to the timeliness of the statutory and 
regulatory notice are rendered moot because the appellant's claim 
on appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the duty to assist the appellant, the claims 
folder contains the Veteran's service medical records and VA 
treatment and hospital records.  VA advisory opinion and opinions 
regarding exposure to radiation were afforded the appellant.  In 
addition, the appellant was also given the opportunity to have a 
hearing before the Board, but cancelled the scheduled hearing.  
Thus, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


II.  Service Connection for Cause of the Veteran's Death

The record reflects that the Veteran died in December 2004.  The 
certificate of death, shows his immediate cause of death was 
cardio-respiratory arrest due to brain cancer due to glioblastoma 
multiforme.  No other significant conditions contributing to 
death was reported on the death certificate.  At the time of the 
Veteran's death, service connection was pending and for accrued 
purposes service connection was granted for erectile dysfunction 
and prostate cancer, status post radical prostatectomy, both with 
a zero percent disability evaluation.  

The appellant contends that the Veteran's cause of death was a 
result of Agent Orange exposure in service which initially 
manifested as prostate cancer and then spread to his brain.  

In order for service connection for the cause of the Veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (1).  The debilitating effects 
of a service-connected disability must have made the Veteran 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (3), 
(4).

It is not contended by the appellant or suggested by the record 
that the service-connected erectile dysfunction was implicated in 
the Veteran's death.  The appellant did claim that herbicide 
exposure in service resulted in prostate cancer that either 
caused the fatal brain cancer or resulted in the Veteran's death.  

In considering the evidence in this case, the Board finds that 
service connection for the cause of the Veteran's death is not 
warranted.  Here, VA requested a medical opinion as to whether 
the Veteran's service-connected prostate cancer either caused or 
contributed substantially or materially to his death.  A VA 
review examination for the purpose mentioned was conducted in 
July 2010.  The Veteran's claims folder was reviewed by the 
physician.  The physician opined that it is less likely than not 
that the Veteran's prostate cancer either caused or contributed 
substantially to his death.  The physician noted that the cause 
of the Veteran's death is clearly documented on his death 
certificate as cardio-respiratory arrest due to brain cancer due 
to glioblastoma multiforme.  

In his rationale for the unfavorable opinion in this case, the 
physician stated that the Veteran had undergone radical 
prostatectomy in 2001 without any subsequent chemotherapy or 
radiation treatment.  The Veteran had initially had increasing 
PSA [prostate-specific antigen] levels post-resection, but the 
last level taken in November 2003 had gone back down to 0.12 from 
the previous 0.74 in July 2003.  VA physician further noted that 
there is no documentation anywhere within the Veteran's medical 
chart where there was concern that his previous prostatic 
adenocarcinoma contributed in any way towards his ultimate 
demise.  Additionally, VA physician stated that in his review of 
the medical literature, there is no established relationship 
between the development of prostatic adenocarcinoma and 
glioblastoma multiforme.  Based on the opinion of the VA 
physician, it is concluded that the Veteran's death from cardio-
respiratory arrest due to brain cancer due to glioblastoma 
multiforme was not related to his service-connected disability 
and the appellant's claim for service connection for the cause of 
the Veteran's death must be denied.  

The Board assigns high probative value to the opinion of VA 
physician and finds it adequate for evaluation purposes.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Specifically, this was a 
"records only" evaluation and the claims folder was available for 
review, the physician discussed the relevant findings in the 
claims folder and provided a rationale for his opinion.  It has 
not been rebutted by any other medical opinion.  Therefore, the 
Board finds the VA physician's opinion to be of great probative 
value.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is factually accurate, 
fully articulated, and of sound reasoning for the conclusion 
reached, not the mere fact that the claims file was reviewed).

In the September 2009 remand, the Board directed that the 
Veteran's records concerning his radiation exposure be forwarded 
to the Under Secretary for Health for preparation of a dose 
estimate, to the extent feasible, to ascertain whether there is a 
50 percent probability or greater that the Veteran's brain cancer 
was due to radiation exposure in service.  In a May 2010 response 
from VA Director of Radiation and Physical Exposures (DRPE) to VA 
Director of Compensation and Pension Service (DCPS), it was 
revealed that the Veteran's occupational exposure to ionizing 
radiation is documented on a Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141).  The Veteran's accumulated 
total lifetime dose was shown as 0.005.  The DRPE concluded that 
since the Veteran's occupational radiation dose did not exceed 5 
rem in one year or 10 rem in a lifetime, it is unlikely that the 
Veteran's brain cancer can be attributed to radiation exposure 
while in military service.  The DRPE referenced the position 
statement of the Health Physics Society, Radiation Risk in 
Perspective, 2004, which provides that "in accordance with 
current knowledge of radiation health risks, the Health Physics 
Society recommends against quantitative estimation of health 
risks below an individual dose of 5 rem in one year or a lifetime 
dose of 10 rem above that received from natural sources."  The 
position statement goes on to say that "there is substantial and 
convincing scientific evidence for health risks following high-
dose exposures.  However, below 5-10 rem (which includes 
occupational and environmental exposures), risks of health 
effects are either too small to be observed or are nonexistent."

Based on the medical opinion from the DRPE the DCPS issued an 
advisory opinion in June 2010.  Following a review of the 
evidence in this case, the DCPS opined that there is no 
reasonable possibility that the Veteran's brain cancer resulted 
from exposure to radiation in service.  This opinion has not been 
rebutted by any other medical opinion.  In light of the 
foregoing, the Board concludes that while the Veteran's immediate 
cause of death was due, in part, to brain cancer, the evidence is 
against of finding that his brain cancer resulted from his 
exposure to ionizing radiation in service.  As such, service 
connection for the cause of the Veteran's death is not warranted.

In some cases, lay evidence is competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Board acknowledges the appellant's sincere belief that there 
is a connection between the Veteran's death and his inservice 
exposure to radiation and herbicides or his service-connected 
disability.  However, it has not been shown that the appellant 
has the expertise to diagnose brain cancer or glioblastoma 
multiforme.  She has not been shown to have the expertise to 
determine the effect radiation or herbicide exposure has on the 
onset of diseases or determine whether two cancers are 
etiologically related.  These are not the types of medical 
conditions that are readily diagnosed by laypersons or whose 
etiology can be readily determined.  For these reasons, the Board 
assigns greater probative value to the expert etiology opinions 
of record. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


